IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE
ID#: 1705014383A&B

V.

HAYWOOD JOHNS ON,

\/\./\/VV\/\/

Defendant.

Upon Commissioner’s Report and Recommendation that Defendant’s

Motion for Postconviction Relief should be denied -- ADOPTED
ORDER

This 7th day of January, 2019, the Court having considered the
Commissioner’s Findings of F act and Recommendations, it appears to the Court
that:

l. On July 5, 2018, HayWood Johnson filed a timely pro se motion for
postconviction relief (the “Postconviction Motion”). The Court referred the
Postconviction Motion to a Superior Court Commissioner under 10 Del. C. § 512
and Superior Court Criminal Rule 62. On December 6, 2018, the Commissioner
issued her findings of fact and recommendation (the “Report”). Under Rule 62, a
party objecting to any portion of a Commissioner’s findings of fact and
recommendations may serve and file Written objections Within 10 days of` the
report’s filing.l Although 28 days have passed since the Commissioner issued her

Report, Johnson has not filed any objections. Johnson therefore has Waived any

 

1 super. Ct. Crim. R. 62(3)(5)(11).

objections to the Report.2 Accordingly, the Court hereby adopts the
Commissioner’s Report in its entirety. Def`endant’s Postconviction Motion is

DENIED.

IT ls so oRDERED. /

Abig l\if./LeGrow, Hdge

Enclosures

Original to Prothonotary

cc: Rebecca Song, Deputy Attorney General
Raymond Armstrong, Esquire
Haywood Johnson, pro se, SBI# 387 013

 

2 Maniscalco v. State, 2017 WL 443725, at *2 (Del. Jan. 10, 2017).